
	
		II
		111th CONGRESS
		2d Session
		S. 2976
		IN THE SENATE OF THE UNITED STATES
		
			February 2, 2010
			Mr. Levin (for himself
			 and Ms. Stabenow) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To designate as wilderness certain land and inland water
		  within the Sleeping Bear Dunes National Lakeshore in the State of Michigan, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Sleeping Bear Dunes National Lakeshore
			 Conservation and Recreation Act.
		2.DefinitionsIn this Act:
			(1)Line of
			 DemarcationThe term line of demarcation means the
			 general line formed by the lakeward extent of the first contiguous vegetation
			 that is upland from the high water mark.
			(2)MapThe
			 term map means the map entitled Sleeping Bear Dunes
			 National Lakeshore, Proposed Wilderness Boundary, numbered 634/80,083,
			 and dated February 2009.
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(4)StateThe
			 term State means the State of Michigan.
			(5)WildernessThe
			 term Wilderness means the Sleeping Bear Dunes National Lakeshore
			 Wilderness designated by section 3(a).
			3.Sleeping bear
			 dunes national lakeshore wilderness
			(a)DesignationIn accordance with section 3(c) of the
			 Wilderness Act (16 U.S.C. 1132(c)) and subject to subsection (c), certain land
			 and inland water comprising approximately 32,557 acres along the mainland shore
			 of Lake Michigan and on certain nearby islands in Benzie and Leelanau Counties,
			 Michigan, within the Sleeping Bear Dunes National Lakeshore, as generally
			 depicted on the map, is designated as wilderness and as a component of the
			 National Wilderness Preservation System, to be known as the Sleeping
			 Bear Dunes National Lakeshore Wilderness.
			(b)Map and legal
			 description
				(1)On
			 fileThe map shall be on file
			 and available for public inspection in the appropriate offices of the National
			 Park Service.
				(2)Legal
			 descriptionAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall submit a legal description of the boundary of the
			 wilderness area to—
					(A)the Committee on
			 Energy and Natural Resources of the Senate; and
					(B)the Committee on
			 Natural Resources of the House of Representatives.
					(3)CorrectionsThe
			 map and legal description shall have the same force and effect as if included
			 in this Act, except that the Secretary may correct clerical and typographical
			 errors in the legal description and map.
				(c)Lakeward
			 boundary of the wilderness
				(1)In
			 generalSubject to paragraph
			 (2), the line of demarcation shall be the lakeward boundary of any portion of
			 the Wilderness that would otherwise be bordered by Lake Michigan.
				(2)Surface water
			 and active wash zoneThe
			 surface water and active wash zone of Lake Michigan, regardless of the
			 fluctuating lake level or the line of demarcation, shall be considered to be
			 outside the boundary of the Wilderness.
				4.Administration
			(a)Management
				(1)Wilderness
			 ActSubject to valid existing rights, the Wilderness shall be
			 administered by the Secretary in accordance with the Wilderness Act (16 U.S.C.
			 1131 et seq.), except that—
					(A)any reference in
			 the Wilderness Act to the effective date shall be considered to be a reference
			 to the date of enactment of this Act; and
					(B)with respect to
			 land administered by the Secretary, any reference in the Wilderness Act to the
			 Secretary of Agriculture shall be considered to be a reference to the
			 Secretary.
					(2)Maintenance of
			 roads
					(A)In
			 generalNothing in this Act prevents the maintenance and
			 improvement of roads that are—
						(i)in
			 existence on the date of this Act; and
						(ii)located adjacent
			 to the Wilderness.
						(B)Wilderness
			 boundaryThe Wilderness boundary shall be—
						(i)a
			 minimum of 100 feet from the centerline of adjacent county roads; and
						(ii)a
			 minimum of 300 feet from the centerline of adjacent State highways.
						(3)HuntingNothing in this Act affects hunting under
			 applicable Federal and State laws (including regulations) within the
			 Wilderness.
				(4)Fish and
			 wildlifeAs provided in section 4(d)(7) of the Wilderness Act (16
			 U.S.C. 1133(d)(7)), nothing in this Act affects the jurisdiction or
			 responsibilities of the State with respect to fish and wildlife within the
			 Wilderness.
				(5)WatercraftNothing
			 in this Act affects the use of watercraft under applicable Federal and State
			 laws (including regulations) within the Wilderness to the extent that the use
			 was allowed on the day before the date of enactment of this Act.
				(6)No Buffer
			 Zones
					(A)In
			 generalNothing in this Act creates a protective perimeter or
			 buffer zone around the Wilderness.
					(B)Nonwilderness
			 activitiesThe fact that a nonwilderness activity or use can be
			 seen or heard from within the Wilderness shall not preclude the conduct of the
			 activity or use outside the boundary of the Wilderness.
					(b)Savings
			 provisionsNothing in this Act—
				(1)modifies, alters,
			 or affects any treaty rights;
				(2)modifies, alters,
			 or affects any valid private property rights in existence on the day before the
			 date of enactment of this Act;
				(3)alters the management of the water of Lake
			 Michigan within the boundary of the Sleeping Bear Dunes National Lakeshore in
			 existence on the day before the date of enactment of this Act; or
				(4)prohibits—
					(A)the use of motors
			 on the surface water of Lake Michigan adjacent to the Wilderness; or
					(B)the beaching of
			 motorboats on the Lake Michigan beach lakeward of the boundary of the
			 Wilderness.
					
